Citation Nr: 1827623	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi 


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, lumbar spine, as secondary to service-connected knee and ankle disabilities.

2.  Entitlement to service connection for degenerative disc disease, cervical spine, as secondary to service-connected knee and ankle disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1993 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied service connection for degenerative disc disease of the lumbar and cervical spines.  In February 2016, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.  In July 2016, in pertinent part, the Board remanded the issues of entitlement to service connection for degenerative disc disease of the lumbar and cervical spine.  The case was again remanded in September 2017 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board recently remanded because the medical opinion of record did not discuss the impact of the Veteran's altered gait on his spine, particularly since his ankle disabilities had recently been service-connected.  A May 2012 examination had shown that the Veteran had an altered gait.  The Veteran had also undergone numerous knee procedures.  However, the addendum opinion, dated in February 2017 indicated that the knee and ankle conditions were unlikely to affect gait and therefore unlikely to strain the cervical and lumbar spines.  In the prior remand, the Board indicated that this opinion was insufficient as the Veteran's altered gait had been shown in the record and should be accepted by the examiner.  Thus, an additional medical addendum was requested.  

On remand, a new medical report was provided in October 2017.  The examiner determined that with regard to the lumbar spine, the lumbar spine and knees are not medically related as they are separate entities, the medical literature does not support a medical relationship, the separation examination is silent for any back complaints or treatment, the earliest mention of back complaints in private records is approximately in. 2009 or 2010, and notations about the knee and ankle do not mention any secondary back problems secondary to the same.  With regard to the cervical spine, the examiner indicated the same findings, noting that any mention of knee or ankle complaints after service do not show that knee and ankle are causing any neck pain. 

The Board notes that once again the Veteran's altered gait was not mentioned and considered, particularly since the Veteran has once more submitted medical evidence (2016 private report) showing that the Veteran has an antalgic gait, uses assistive devices, and has a shortened right leg.  Moreover, the medical opinion does not specifically address aggravation.  

In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  At this juncture, the Board finds that a new VA examination should be afforded to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA orthopedic examination to determine the etiology of the Veteran's cervical and lumbar spine disabilities.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's lumbar and/or cervical spine disabilities are proximately due to, or the result of, the service-connected knee and ankle disabilities.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current lumbar and/or cervical spine disabilities are permanently aggravated by the Veteran's service-connected knee and ankle disabilities.  

The examiner should specifically discuss the impact, if any, of the Veteran's altered gait has on his lumbar and cervical spine disabilities.  The examiner should accept that the knee and ankle disabilities have resulted in an altered gait.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

